Exhibit 10.2

BB&T CORPORATION
2012 INCENTIVE PLAN

Restricted Stock Unit Agreement

(Non-Employee Directors)

Grant Date: __________, 20__ Date Vesting Begins: __________, 20__

THIS AGREEMENT (the “Agreement”), made effective as of ________, 20__ (the
“Grant Date”), between BB&T CORPORATION, a North Carolina corporation (“BB&T”)
for itself and its Affiliates, and the Non-Employee Director (the “Participant”)
specified in the above Notice of Grant and Agreement (the “Notice of Grant”), is
made pursuant to and subject to the provisions of the BB&T Corporation 2012
Incentive Plan, as it may be amended and/or restated from time to time (the
“Plan”).

RECITALS:

BB&T desires to carry out the purposes of the Plan by affording the Participant
an opportunity to acquire shares of BB&T Common Stock, $5.00 par value per share
(the “Common Stock”), as hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.                  Incorporation of Plan. The rights and duties of BB&T and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise provided herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

2.                  Grant of Restricted Stock Unit. Subject to the terms of this
Agreement and the Plan, BB&T hereby grants the Participant a Restricted Stock
Unit (the “Award”) for the number of whole shares of Common Stock (the “Shares”)
specified in the Notice of Grant. The “Restriction Period” is the period
beginning on the Grant Date and ending on such date or dates, and satisfaction
of such conditions, as described in Section 3 and Section 4 herein. For the
purposes herein, the Shares subject to the Award are units that will be
reflected in a book account maintained by BB&T and that will be settled in whole
shares of Common Stock, if and to the extent permitted pursuant to this
Agreement and the Plan. Prior to distribution of the Shares upon vesting of the
Award, the Award shall represent an unsecured obligation of BB&T, payable (if at
all) only from BB&T’s general assets.

3.                  Vesting of Award. Subject to the terms of the Plan and this
Agreement (including but not limited to the provisions of Section 4 and Section
5 herein), the Award shall become vested

 

 

and earned with respect to twenty-five percent (25%) of the Award on the first-
(1st-) year anniversary of the Grant Date, and with respect to an additional
twenty-five percent (25%) of the Award on each annual anniversary of the Grant
Date over the following three years, so that the Award shall be fully vested and
earned on the fourth- (4th-) year anniversary of the Grant Date. The
Administrator has sole authority to determine whether and to what degree the
Award has vested and is payable, and to interpret the terms and conditions of
this Agreement and the Plan.

4.                  Termination of Service; Forfeiture of Award; Effect of
Change of Control.

(a)               Except as may be otherwise provided in the Plan or Section
4(b) of this Agreement, in the event that the service of the Participant as a
Director terminates for any reason and the Award has not vested pursuant to
Section 3, then the Award, to the extent not vested as of the Participant’s
termination of service date, shall be forfeited immediately upon such
termination of service, and the Participant shall have no further rights with
respect to the Award or the Shares underlying the Award. The Administrator (or
its designee, to the extent permitted under the Plan) shall have sole discretion
to determine if a Participant’s rights have terminated pursuant to the Plan and
this Agreement, including but not limited to the authority to determine the
basis for the Participant’s termination of service. The Participant expressly
acknowledges and agrees that, except as otherwise provided herein, the
termination of the Participant’s service as a Director shall result in
forfeiture of the Award and the underlying Shares to the extent the Award has
not vested as of the Participant’s termination of service date. As used in this
Agreement, the phrase “termination of service” means a “separation from
service,” within the meaning of Section 409A, as a Director.

(b)               Notwithstanding the provisions of Section 3 and Section 4(a),
the following provisions shall apply if any of the following shall occur prior
to the fourth- (4th-) year anniversary of the Grant Date:

(i)Retirement. In the event that the Participant remains in the continuous
service of BB&T or an Affiliate as a Director from the Grant Date until the
Participant’s termination of service as a Director due to the Participant’s
Retirement, the Award shall become fully vested as of the date of the
Participant’s termination of service as a Director due to Retirement without
regard to the vesting schedule set forth in Section 3 herein.

(ii)Death. In the event that the Participant remains in the continuous service
of BB&T or an Affiliate as a Director from the Grant Date until the
Participant’s death, the Award shall become fully vested as of the date of death
without regard to the vesting schedule set forth in Section 3 herein.

(iii)Disability. In the event that the Participant remains in the continuous
service of BB&T or an Affiliate as a Director from the Grant Date until the date
of the Participant’s disability (as determined by the Administrator or its
designee in accordance with the Plan and, if applicable, Section 409A), the
Award shall become

- 2 -

 

fully vested as of the Participant’s date of termination of service as a
Director on account of disability without regard to the vesting schedule set
forth in Section 3 herein.

(iv)Change of Control.

(A)In the event that there is “Change of Control,” as defined in Section
4(b)(iv)(B), of BB&T subsequent to the date hereof, the Award shall be payable
in accordance with this Agreement and become fully vested as of the effective
date of such event without regard to the vesting schedule set forth in Section 3
herein.

(B)For purposes of this Section 4(b)(iv), a “Change of Control” will be deemed
to have occurred on the earliest of the following dates: (i) the date any person
or group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Restriction Period of the Award constituted BB&T’s
Board, plus new directors whose election or nomination for election by BB&T’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two-thirds of the members of
such board of directors; (iii) the date the shareholders of BB&T approve an
agreement for the sale or disposition by BB&T of all or substantially all of
BB&T’s assets within the meaning of Section 409A; or (iv) the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of BB&T that, together with stock held by such person or group constitutes more
than fifty percent (50%) of the total fair market value

- 3 -

 

or total voting power of the stock of BB&T within the meaning of Section 409A.

5.                  Settlement of Award and Distribution of Shares.

(a)               Upon vesting, the Award shall be payable in a lump sum in
whole shares of Common Stock. Fractional Shares shall not be issuable hereunder,
and unless the Administrator determines otherwise, any such fractional Share
shall be disregarded.

(b)               Shares of Common Stock subject to the Award shall, upon
vesting of the Award, be issued and distributed to the Participant (or, if the
Participant is deceased, to the Participant’s beneficiary or beneficiaries) in a
lump sum within ninety (90) calendar days after the end of the Restriction
Period (provided that if such ninety- (90-) day period begins in one calendar
year and ends in another, the Participant (or the Participant’s beneficiary or
beneficiaries) shall not have the right to designate the calendar year of
payment).

6.                  No Right to Continued Service. Neither the Plan, the grant
of the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the service of BB&T or an Affiliate as a
Director or in any other capacity or affect in any way with the right of BB&T or
an Affiliate to terminate the Participant’s service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the service of the Participant with BB&T or an
Affiliate. The grant of the Award does not create any obligation on the part of
BB&T to grant any further Awards.

7.                  Nontransferability of Award and Shares. The Award shall not
be transferable (including by sale, assignment, pledge or hypothecation) other
than by will or the laws of intestate succession. The designation of a
beneficiary in accordance with Plan procedures does not constitute a transfer;
provided, however, that unless disclaimer provisions are specifically included
in a beneficiary designation form accepted by the Administrator, no beneficiary
of the Participant may disclaim the Award. The Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Shares subject to the Award
until the Restriction Period has expired and all conditions to vesting and
distribution have been met.

8.                  Superseding Agreement; Binding Effect. This Agreement
supersedes any statements, representations or agreements of BB&T with respect to
the grant of the Award or any related rights, and the Participant hereby waives
any rights or claims related to any such statements, representations or
agreements. This Agreement does not supersede or amend any existing
confidentiality agreement, nonsolicitation agreement, noncompetition agreement,
service agreement, or any other similar agreement between the Participant and
BB&T or an Affiliate, including, but not limited to, any restrictive covenants
contained in such agreements.

9.                  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina, without
regard to the principles of conflicts of law, and in accordance with applicable
United States federal laws.

- 4 -

 

10.              Amendment and Termination; Waiver. Subject to the terms of the
Plan, this Agreement may be amended or terminated only by the written agreement
of the parties hereto. The waiver by BB&T of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.

11.              Issuance of Shares; Rights as Shareholder. The Participant and
the Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award shall be issued in the name of the Participant (or, if the
Participant is deceased, in the name of the Participant’s beneficiary or
beneficiaries) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided under the Plan). No dividends on the Shares shall be payable
prior to both (i) the vesting of the Award and (ii) the issuance and
distribution of Shares to the Participant.

12.              Withholding; Tax Matters; Fees.

(a)               BB&T shall report all income and prior to the delivery or
transfer of Shares or any other benefit conferred under the Plan, BB&T or its
agent shall withhold all required local, state, federal, foreign and other
income tax obligations and any other amount required to be withheld by any
governmental authority or law and paid over by BB&T to such authority for the
account of such recipient. In accordance with procedures established by the
Administrator, the Participant may arrange to pay all applicable taxes in cash.
In the event the Participant does not make such arrangements, such tax
obligations shall be satisfied by the withholding of Shares to which the
Participant is entitled. The number of Shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to the amount of such obligations being satisfied.

(b)               BB&T has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Award or issuance, transfer or
disposition of Shares (or any other benefit) pursuant to the Award, and the
Participant is in no manner relying on BB&T or its representatives for an
assessment of such tax consequences. The Participant acknowledges that there may
be adverse tax consequences with respect to the Award (including but not limited
to the acquisition or disposition of the Shares subject to the Award) and that
the Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The

- 5 -

 

Participant also acknowledges that BB&T has no responsibility to take or refrain
from taking any actions in order to achieve a certain tax result for the
Participant.

(c)                All third party fees relating to the release, delivery, or
transfer of any Award or Shares shall be paid by the Participant or other
recipient. To the extent the Participant or other recipient is entitled to any
cash payment from BB&T or any of its Affiliates, the Participant hereby
authorizes the deduction of such fees from such payment(s) without further
action or authorization of the Participant or other recipient; and to the extent
the Participant or other recipient is not entitled to any such payments, the
Participant or other recipient shall pay BB&T or its designee an amount equal to
such fees immediately upon the third party’s charge of such fees.

13.              Administration. The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan. Any interpretation of
this Agreement by the Administrator and any decision made by it with respect to
this Agreement is final and binding on the parties hereto.

14.              Notices. Any and all notices under this Agreement shall be in
writing and sent by hand delivery or by certified or registered mail (return
receipt requested and first-class postage prepaid), in the case of BB&T, to its
Human Systems Division, 200 West Second Street (27101), PO Box 1215,
Winston-Salem, NC 27102, attention: Human Systems Division Manager, and in the
case of the Participant, to the last known address of the Participant as
reflected in BB&T’s records.

15.              Severability. The provisions of this Agreement are severable,
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

16.              Compliance with Laws; Restrictions on Award and Shares. BB&T
may impose such restrictions on the Award and the Shares or other benefits
underlying the Award as it may deem advisable, including without limitation
restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such Award or Shares.
Notwithstanding any other provision in the Plan or this Agreement to the
contrary, BB&T shall not be obligated to issue, deliver or transfer any shares
of Common Stock, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). BB&T may cause a restrictive legend or
legends to be placed on any Shares issued pursuant to the Award in such form as
may be prescribed from time to time by applicable laws and regulations or as may
be advised by legal counsel.

17.              Successors and Assigns. Subject to the limitations stated
herein and in the Plan, this Agreement shall be binding upon and inure to the
benefit of the Participant and the Participant’s executors, administrators and
permitted transferees and beneficiaries and BB&T and its successors and assigns.

- 6 -

 

18.              Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

19.              Right of Offset. Notwithstanding any other provision of the
Plan or this Agreement, subject to any applicable laws to the contrary, BB&T may
reduce the amount of any benefit or payment otherwise payable to or on behalf of
the Participant by the amount of any obligation of the Participant to BB&T or an
Affiliate that is or becomes due and payable, and the Participant shall be
deemed to have consented to such reduction; provided, however, that to the
extent Section 409A is applicable, such offset shall not exceed the greater of
Five Thousand Dollars ($5,000) or the maximum offset amount then permitted under
Section 409A.

20.              Adjustment of Award. The Administrator shall have authority to
make adjustments to the terms and conditions of the Award in recognition of
unusual or nonrecurring events affecting BB&T or any Affiliate, or the financial
statements of BB&T or any Affiliate, or of changes in applicable laws,
regulations or accounting principles, if the Administrator determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
necessary or appropriate to comply with applicable laws, rules or regulations.

IN WITNESS WHEREOF, BB&T and the Participant have entered into this Agreement
effective as of the day and year first above written. Should the Participant
fail to acknowledge his or her electronic acceptance of this Agreement, this
Agreement may become null and void as of the Grant Date and the Participant may
forfeit any and all rights hereunder at the discretion of the Administrator.

 

 

- 7 - 

 

 